Case 19-30787         Doc 131       Filed 02/26/20       Entered 02/26/20 09:41:12           Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION


IN RE:                                                    :       Case No.: 19-30787 (AMN)
                                                          :
         ULISH BOOKER JR.                                 :       Chapter 13
                   Debtor                                 :
                                                          :       RE: ECF Nos. 65, 83, 120, 128,
                                                          :       129

                    MEMORANDUM OF DECISION AND ORDER
                 DENYING MOTION FOR RECONSIDERATION AND
            OVERRULING OBJECTION TO MOTION FOR RELIEF FROM STAY
         Before the court is ECF No. 128, an objection filed by pro se debtor, Ulish Booker,

Jr. (“Mr. Booker”) to both the court’s Memorandum of Decision and Order Overruling

Objection to Proof of Claim 1-1 (“Decision”), ECF No. 120, and a motion for relief from

stay (“Stay Relief Motion”) filed by U.S. Bank National Association as Legal Title Trustee

for Truman 2016 SC6 Title Trust (“U.S. Bank”), ECF No. 83. Although Mr. Booker styles

his filing as an “objection” to the court’s Decision, the court understands Mr. Booker to be

moving for reconsideration of the Decision (“Motion for Reconsideration”). See, ECF No.

128, p.1 (citing Fed.R.Bankr.P. 9024).              For the reasons that follow, the Motion for

Reconsideration is denied, Mr. Booker’s objection (“Objection”) to the Stay Relief Motion

is overruled, and the court will defer decision on the Stay Relief Motion pending Mr.

Booker’s filing of a Chapter 13 plan. 1




1        Ulish Booker, III filed an almost identical document as ECF No. 129. Because Mr. Booker, III’s
filing does not assert a separate basis to either grant reconsideration or sustain the objection to the Stay
Relief Motion, this Memorandum of Decision and Order resolves ECF No. 129 as well as ECF No. 128.

                                                     1
Case 19-30787         Doc 131       Filed 02/26/20       Entered 02/26/20 09:41:12            Page 2 of 6



    I.      Motion for Reconsideration

         Fed.R.Civ.P. 60 is made applicable to bankruptcy proceedings by Fed.R.Bankr.P.

9024, the rule cited by Mr. Booker. See, Fed.R.Bankr.P. 9024. Rule 60 allows a party to

seek correction of clerical mistakes, oversights, or omissions, see, Fed.R.Civ.P. 60(a), or

obtain relief from a final judgment, order, or proceeding. See, Fed.R.Civ.P. 60(b). “The

determination of whether a motion for reconsideration should be granted is within the

sound discretion of the court.” In re Richmond, 516 B.R. 229, 234 (Bankr. E.D.N.Y. 2014)

(internal citation omitted).

         Mr. Booker does not specify whether he is seeking relief under Rule 60(a) or (b);

instead, Mr. Booker states only, “I do not accept any tacit, assumed or presumed

agreements of contracts. All contracts will have my expressed written consent.” ECF No.

128. The court cannot infer from this statement any alleged clerical mistakes or omissions

and, accordingly, does not find Mr. Booker seeks relief under Rule 60(a). If Mr. Booker

intended to seek relief under Rule 60(a), that relief is denied.

         If Mr. Booker is claiming relief under Rule 60(b), he has not articulated that he

meets any of the six enumerated grounds Rule 60(b) sets forth. 2 “A motion for relief from

judgment is generally not favored and is properly granted only upon a showing of

exceptional circumstances.” United States v. Int'l Broth. of Teamsters, 247 F.3d 370, 391

(2d Cir. 2001) (discussing Rule 60(b)). Under Rule 60, “[t]he burden of proof is on the

party seeking relief.” Int'l Broth. of Teamsters, 247 F.3d 391. Mr. Booker does not


2        Specifically, a party seeking to obtain relief from a final judgment, order, or proceeding must show
“(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with
reasonable diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)
fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing
party; (4) the judgment is void; (5) the judgment has been satisfied, released, or discharged; it is based on
an earlier judgment that has been reversed or vacated; or applying it prospectively is no longer equitable;
or (6) any other reason that justifies relief.” Fed.R.Civ.P. 60(b).

                                                     2
Case 19-30787        Doc 131    Filed 02/26/20    Entered 02/26/20 09:41:12     Page 3 of 6



advance or meet any of the specific grounds in Rule 60(b) and has not identified any

exceptional circumstances justifying relief. The court perceives no other reason that

would justify the requested relief, and therefore, Mr. Booker’s Motion for Reconsideration

is denied.

   II.       Objection to Stay Relief Motion

         The court assumes familiarity with the Decision, including the court’s determination

that U.S. Bank has standing to pursue the Stay Relief Motion against the Debtor’s

property located at 9 Sanford Street, West Haven, Connecticut. See, ECF No. 120, p.

12. As the basis for his Objection to the Stay Relief Motion, Mr. Booker relies on the

Chapter 7 discharge he received in a prior bankruptcy case, Case No. 13-31035. ECF

No. 128. Specifically, Mr. Booker contests the amount claimed by U.S. Bank as a secured

claim.

         A Chapter 7 bankruptcy discharge releases a debtor from personal liabilities but

leaves untouched liens such as mortgages secured by the debtor’s property. 11 U.S.C.

§§ 506(d), 524(a)(1); In re Rumbin, 606 B.R. 31, 37 (Bankr. D. Conn. 2019). After a

Chapter 7 discharge, a secured creditor may still proceed in rem against the property

through, for example, a foreclosure action in state court, but cannot pursue the debtor

personally for any deficiency. Here, to the extent Mr. Booker seeks to retain his residence

securing a mortgage for which his personal liability has been discharged, Mr. Booker must

provide for U.S. Bank’s secured claim in his Chapter 13 plan.

         Pursuant to 11 U.S.C. § 1322(b)(2), a Chapter 13 debtor cannot “reduce an

undersecured homestead mortgage to the fair market value of the mortgaged residence”

under 11 U.S.C. § 506(a). Nobelman v. Am. Sav. Bank, 508 U.S. 324, 325–26 (1993).



                                              3
Case 19-30787         Doc 131      Filed 02/26/20       Entered 02/26/20 09:41:12           Page 4 of 6



In other words, a Chapter 13 debtor cannot divide a claim secured by a mortgage on the

debtor’s principal residence into its secured and unsecured amounts and then strip away

the unsecured portion. Cf. In re Pond, 252 F.3d 122, 126 (2d Cir. 2001) (holding that a

fully unsecured junior mortgage-holder “is not protected under the antimodification

exception of Section 1322(b)(2)”); Curwen v. Whiton, 557 B.R. 39, 40–41 (D. Conn. 2016)

(holding that a Chapter 13 debtor who is ineligible for discharge by virtue of a previous

Chapter 7 discharge may void a wholly unsecured, junior mortgage lien); In re Coyle, 559

B.R. 25, 27 (Bankr. D. Conn. 2016) (holding that a claim secured by the debtor’s principal

residence and additional collateral at the time of the loan transaction can be modified

under Section 1322(b)(2)).          As relevant here, a Chapter 13 plan must provide for

payments to cure any pre-petition arrearage for a mortgage secured only by the debtor’s

principal residence over a maximum term of sixty (60) months or the plan cannot be

confirmed. 3     11 U.S.C. §§ 1322(b)(2), 1325(a)(1), (5). In addition, a Chapter 13 plan

must provide that the debtor will maintain current monthly payments under the mortgage

for the sixty (60) month period. 11 U.S.C. § 1325(a)(5).

        Here, it is undisputed that U.S. Bank’s allowed claim of $591,534.11 exceeds the

fair market value of the Debtor’s property, determined by the state court to be

$225,000.00. See, Proof of Claim No. 1-1; ECF 120, pp. 3, 8. In this sense, U.S. Bank’s

claim is undersecured. It is also undisputed that the property is Mr. Booker’s principal

residence, U.S. Bank holds the senior mortgage on the property, and Mr. Booker’s

principal residence is the only collateral securing U.S. Bank’s claim.                        Therefore,



3        During the evidentiary hearing on Mr. Booker’s objection to U.S. Bank’s proof of claim, Mr. Booker
presented no evidence to challenge the amount claimed. Mr. Booker also did not present evidence showing
there is other collateral securing the allowed claim of U.S. Bank.

                                                    4
Case 19-30787         Doc 131       Filed 02/26/20       Entered 02/26/20 09:41:12            Page 5 of 6



modification of U.S. Bank’s claim into secured and unsecured claims is unavailable to Mr.

Booker. Mr. Booker’s Chapter 7 discharge does not affect the amount of U.S. Bank’s

secured claim. Accordingly, Mr. Booker’s Objection does not contain any basis upon

which to deny the Stay Relief Motion.

           The court previously entered an order extending Mr. Booker’s time for filing an

amended Chapter 13 plan through March 19, 2020. ECF No. 123. Because Mr. Booker

could possibly propose a feasible Chapter 13 plan that provides for payment of U.S.

Bank’s allowed claim, the Stay Relief Motion will not be granted at this time. In light of

the hearing scheduled for April 2, 2020, at 2:00 p.m. to consider the Chapter 13 Trustee’s

motion to dismiss, the court will schedule a status conference for the same date to discuss

any Chapter 13 plan filed by Mr. Booker4 and to consider U.S. Bank’s Stay Relief Motion.

For judicial efficiency, I find cause exists pursuant to 11 U.S.C. § 362(e)(2)(B)(ii) to extend

the automatic stay through the date of the status conference.

    III.      Conclusion

           To the extent this Order denies Mr. Booker’s Motion for Reconsideration, this is a

final order subject to rights of appeal. See, Ritzen Grp., Inc. v. Jackson Masonry, LLC,

__ S.Ct. __, __, No. 18-938, 2020 WL 201023 at *2 (Jan. 14, 2020). The time within

which a party may file an appeal of a final order of the bankruptcy court is fourteen (14)

days after it is entered on the docket. Fed.R.Bankr.P. 8002(a)(1).

           NOW THEREFORE, it is hereby




4        A hearing to consider confirmation of a Chapter 13 plan requires 28 days’ notice to parties in
interest. Fed.R.Bankr.P. 2002(b). As a result, the court will not consider plan confirmation during the April
2, 2020 hearing, but may consider whether the Stay Relief Motion should be granted.

                                                     5
Case 19-30787       Doc 131   Filed 02/26/20     Entered 02/26/20 09:41:12   Page 6 of 6



       ORDERED: That, to the extent ECF No. 128 and ECF No. 129 are motions to

reconsider, ECF No. 128 and ECF No. 129 are DENIED; and it is further

       ORDERED: That, to the extent ECF No. 128 and ECF No. 129 are objections to

the Stay Relief Motion, ECF No. 128 and ECF No. 129 are OVERRULED; and it is further

       ORDERED: That, on April 2, 2020, at 2:00 p.m., a status conference shall be held

to address any amended Chapter 13 plan filed by Mr. Booker; and it is further

       ORDERED: That, on April 2, 2020, at 2:00 p.m., a hearing shall be held to consider

the Stay Relief Motion filed by U.S. Bank, ECF No. 83, in light of any amended Chapter

13 plan; and it is further

        ORDERED: That, the automatic stay provided for in 11 U.S.C. § 362(a) shall

remain in full force and effect through April 2, 2020.

                    Dated this 26th day of February, 2020, at New Haven, Connecticut.




                                             6
